Citation Nr: 0738725	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-05 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date before August 21, 1992, for 
a total disability rating for compensation based on 
individual unemployability. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in February 2003 of a Department 
of Veterans Affairs Regional Office (RO).  

In February 2004, the Board remanded the claim for an earlier 
effective for a total disability rating for compensation 
based on individual unemployability.  After the RO issued a 
statement of the case in December 2004, the veteran perfected 
the appeal of the claim by filing a substantive appeal in 
January 2005.  As the requested procedural development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998). 


FINDINGS OF FACT

1. In a decision in July 1990, the Board, in pertinent part, 
denied a rating higher than 10 percent for service-connected 
perirectal abscess, the veteran's only service-connected 
disability, which was upheld on appeal to the United States 
Court of Appeals for Veterans Claims.  

2. Following the decision of July 1990 by Board, denying the 
claim for increase for service-connected perirectal abscess, 
the veteran met the minimum percentage requirements of 60 
percent rating for a single service-connected disability, 
effective August 21, 1992. 

3. Before August 21, 1992, the veteran did not meet the 
minimum percentage requirements for a total disability rating 
for compensation based on individual unemployability. 



CONCLUSION OF LAW

The criteria for an effective date before August 21, 1992, 
for a total disability rating for compensation based on 
individual unemployability are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Post-adjudication VCAA notice was provided by the RO by 
letters, dated in October 2001 and in March 2006.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the general provision for 
the effective date of the claim, that is, the date of receipt 
of the claim, and for the degree of disability assignable.  

In the Board's remand of September 2001, the veteran was 
provided VCAA notice of the evidence to substantiate the 
claim for a total rating, namely, evidence of the inability 
to secure or follow substantially gainful employment. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  At this stage of the appeal, when the veteran 
already has notice of the effective date provisions, there is 
no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim is 
rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A.  The 
veteran was afforded the opportunity for a personal hearing.  
In his VA Form 9 of January 2005 he requested a hearing at 
the RO before a Veterans Law Judge, but in February 2005 he 
waived his right to such a hearing and requested that his 
appeal be sent to the Board.  In June 2006, the veteran 
stated that he had no further evidence to submit in support 
of his claim.  



Given the nature of the earlier effective date claim, that 
is, an effective date before August 1992, a contemporaneous 
medical inquiry is not necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Prior to June 1980, there is no record that the veteran had 
filed a claim for VA disability compensation or of an 
adjudicated service-connected disability. 

In June 1980, the veteran filed a claim for VA disability 
compensation, seeking service connection for tumors.  He did 
not claim that he was totally disabled.  In adjudicating the 
claim, in a rating decision in October 1980, the RO granted 
service connection for a perirectal abscess and assigned an 
initial noncompensable disability rating, both effective June 
24, 1980, the date of receipt of the claim.  After the 
veteran was notified of the rating decision and of his 
procedural and appellate rights, he did not appeal the rating 
decision, and by operation of law, the rating decision, 
assigning a noncompensable rating and an effective date of 
June 24, 1980, became final. 

In a rating decision in February 1981, the RO accepted a 
report of VA hospitalization in September 1980 as a claim for 
increase for perirectal abscess and denied the claim.  
Although a copy of the notification letter to include the 
right to appeal is not in the claims file, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties." United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  The presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary." 
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

And there is no clear evidence to the contrary to rebut the 
presumption of regularity in the administrative process, 
pertaining to the rating decision of February 1981, and by 
operation of law, the rating decision, continuing the 
noncompensable rating, became final. 

In September 1981, the veteran filed a claim for increase for 
perirectal abscess, stating that he was 100 percent disabled 
and had not worked since 1978.   In adjudicating the claim, 
in a rating decision in November 1981, the RO denied the 
claim.  After the veteran was notified of the rating decision 
and of his procedural and appellate rights, he did not appeal 
the rating decision, and by operation of law, the rating 
decision, continuing the noncompensable rating, became final. 

In a rating decision in June 1983, the RO accepted a report 
of a private physician, dated June 10, 1982, as a claim for 
increase for perirectal abscess and increased the rating to 
10 percent, effective June 10, 1982, the date of receipt of 
the claim for increase.  On appeal of the 10 percent rating 
to the Board, the Board in a decision in March 1984, denied a 
rating higher than 10 percent for perirectal abscess and by 
operation of law the Board's decision is final. 

In June 1984, the veteran filed a claim for increase for 
perirectal abscess.  In adjudicating the claim, in a rating 
decision in October 1984, the RO denied the claim.  After the 
veteran was notified of the rating decision and of his 
procedural and appellate rights, he appealed the rating 
decision to the Board.  The Board in a decision in December 
1985, denied a rating higher than 10 percent for perirectal 
abscess and by operation of law the Board's decision is 
final.

In January 1986, the veteran filed claims for service 
connection.  After the RO denied the claims in a rating 
decision in September 1986, the veteran appeal to the Board.  
In decisions in October 1987, the Board denied service 
connection for chloracne, claimed as due to exposure to 
herbicides, residuals of a coccyx fracture, a back disorder, 
and an acquired psychiatric disorder to include post-
traumatic stress disorder.  By operation of law the Board's 
decision is final.  In February 1988, the Board denied the 
veteran's motion for reconsideration of the decisions of 
October 1987. 

In a rating decision in April 1988, the RO accepted a report 
of a private physician, dated in January 1988, as a claim for 
increase for perirectal abscess, and denied a rating higher 
than 10 percent.  After the veteran was notified of the 
rating decision and of his procedural and appellate rights, 
he did not appeal the rating decision, and by operation of 
law, the rating decision, continuing the 10 percent rating, 
became final.

In a rating decision in May 1988, the RO accepted a report of 
VA examination, dated in May 1988, as a claim for increase 
for perirectal abscess, and denied a rating higher than 10 
percent.  After the veteran was notified of the rating 
decision and of his procedural and appellate rights, he did 
not appeal the rating decision, and by operation of law, the 
rating decision, continuing the 10 percent rating, became 
final.

In a rating decision in July 1989, the RO accepted a report 
of a private physician, dated in November 1988, as a claim 
for increase for perirectal abscess, and denied a rating 
higher than 10 percent.  On appeal to the Board, in a 
decision in July 1990, the Board denied a rating higher than 
10 percent for perirectal abscess.  

On appeal of the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), the Court in February 
1992 held that the Board did not err in finding that there 
was no increase in disability due to the perirectal abscess. 

In July 1990, the veteran filed an application to reopen the 
claims of service connection for chloracne due to exposure to 
herbicides, residuals of a coccyx fracture, and post-
traumatic stress disorder.  In the application, the veteran 
claimed to be totally disabled.  On August 21, 1992, the 
veteran filed a claim for increase for perirectal abscess.  
The claims were then adjudicated by the RO in a rating 
decision in December 1992.  

In a rating decision in February1994, the RO denied a total 
disability rating for compensation based on individual 
unemployability. 

On appeal of the rating decisions by the RO of December 1992 
and of February 1994 to the Board, in a decision in November 
1996, the Board, in pertinent part, dismissed the claim for 
increase. 

On appeal of the Board's decision on November 1996 to the 
United States Court of Appeals for Veterans Claims (Court), 
in a memorandum decision in April 1999, the Court vacated 
that part of the Board's decision, dismissing the claim for 
increase and remanded the matter for further proceedings. 

In June 1999, the Court denied the veteran's motion for 
reconsideration of the Court's decision of April 1999.  In 
November 1999, the United States Court of Appeals for the 
Federal Circuit held that it lacked jurisdiction to review 
the Court's decision of April 1999.  

In compliance with the Court's order of April 1999, in 
August 2000, the Board remanded the claim for increase 
perirectal abscess.  In a rating decision in February 2001, 
the RO increased the rating to 30 percent, effective October 
12, 2000.  

In September 2001, the Board remanded the claim for increase 
for a rating higher than 30 percent for a perirectal abscess 
and for a total disability rating for compensation based on 
individual unemployability.  In a rating decision in February 
2003, the RO increased the rating perirectal abscess to 60 
percent and granted a total disability rating for 
compensation based on individual unemployability, effective 
August 21, 1992.  

In a decision in February 2004, the Board determined that 
there was no clear and unmistakable error in the decision of 
November 1996 by Board as to the claim for claim for increase 
for the perirectal abscess because the Board's decision was 
vacated by the Court and, so, there was no Board decision to 
be collaterally attacked, even on the basis of clear and 
unmistakable error, with respect to the claim for increase 
rating for the perirectal abscess.  The Board's decision on 
the other claims for service connection, as well as denials 
of applications to reopen claims for service connection, were 
affirmed by the Court in April 1999.  

In a second decision in February 2004, the Board denied a 
rating higher than 60 percent for the perirectal abscess but 
remanded the claim for an effective date earlier than August 
21, 1992, for a total disability rating for compensation 
based on individual unemployability for the issuance of a 
statement of the case.  As the requested procedural 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Legal Criteria

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).    

The effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2). 

A claim for a total disability rating based on individual 
unemployability due to service-connected disability, in 
essence, is a claim for increase.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a). 

Analysis 

The minimum percentage requirements for a total disability 
rating where there is only a single disability is a rating of 
60 percent.  38 C.F.R. § 4.16.  Prior to August 21, 1992, the 
veteran's only service-connected disability was the 
perirectal abscess, rated 10 percent disabling, which did not 
meet the minimum percentage standard of 60 percent.  The 60 
percent rating was assigned by the RO in a rating decision in 
February 2003, effective August 21, 1992. 

As the effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later, the date entitlement 
to a total disability rating arose was the date the 
disability was assigned a 60 percent rating, that is, August 
21, 1992, the effective date for the 60 percent rating.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Before August 21, 1992, the single disability was rated 10 
percent disabling and there is no factual or legal basis for 
an effective date earlier than August 21, 1992, when the 
single disability was less than 60 percent disabling. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

The record shows that a liberal reading of various pleadings, 
dated in September 1981, November 1988, June 1989, and July 
1990, the veteran raised the claim for a 100 percent rating 
and stated once that he had not worked since 1978.  In 1984, 
the veteran was determined to be disabled by the Social 
Security Administration, in part, due to his service-
connected disability.  Nevertheless, neither the pleadings 
nor the finding of  Social Security Administration changes 
the factual or legal analysis that under 38 C.F.R. § 4.16, 
the veteran did not meet the minimum percentage requirement 
for a total disability rating with a single disability, rated 
10 percent disabling.

As of the veteran's contention that he should be awarded an 
effective date to 1967, the year he was discharged from 
active service, the claim of service connection for a 
perirectal abscess (described as a tumor) was not received 
until June 1980, more than a decade after the veteran was 
separated from service discharge and service connection for a 
perirectal abscess was granted, effective June 24, 1980, the 
date of receipt of the claim for service connection.  The 
effective date for a grant of service connection, received 
more than one year after separation from service, is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).  Therefore, there is no factual or legal basis to 
establish an effective date of service connection before June 
1980.  And as previously stated, there is no factual or legal 
basis for an effective date earlier than August 21, 1992, 
when the single service-connected disability was less than 60 
percent disabling.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)

As for the veteran's contention that claim in June 1980 was 
also a claim for a total disability rating for compensation 
based on individual unemployability, which should have been 
adjudicated, a liberal reading of the application does not 
reasonable raise a claim for a total rating because the 
veteran did not complete the information which would have 
signified that he was making such a claim.  Accordingly, 
there was no claim for a total disability rating for 
compensation based on individual unemployability. 

As noted, prior Board decisions in March 1984 and December 
1985 denied a rating higher than 10 percent for the service-
connected perirectal abscess.  The Board decisions are final 
and may not be revised in the absence of obvious error of 
fact or law under 38 C.F.R. § 20.1000 in motion for 
reconsideration or in a motion of clear and unmistakable 
error under 38 C.F.R. § 20.1400.  

In a decision in July 1990, Board also denied a rating higher 
than 10 percent for the service-connected perirectal abscess, 
which was affirmed, on appeal, by the Court in February 1992.  
As the Board's decision was decided by a court of competent 
jurisdiction, the Board's decision is not subject to revision 
under 38 C.F.R. § 20.1400.  Winsett v. Principi, 341 F.3d 
1329, 1331-32 (Fed. Cir. 2003), cert. denied, 540 U.S. 1082 
(2003). 



The earliest date allowed by VA law for the assignment of a 
total disability rating based on individual unemployability 
due to service-connected disability claim is one year prior 
to the receipt of the claim, and only if it is factually 
ascertainable that such a total disability rating based on 
individual unemployability due to service-connected 
disability was warranted.  Here, following the July 1990 
Board decision, which was affirmed by the Court, there was no 
evidence prior to the receipt of evidence on August 21, 1992, 
that the service-connected perirectal abscess was 60 percent 
or more disabling.  

In conclusion, the assignment of the effective date of the 
award for a total disability rating for compensation based on 
individual unemployability can be no earlier than the 
effective date of the award of the 60 percent rating for the 
service-connected perirectal abscess, that is, August 21, 
1992. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date before August 21, 1992, for the grant of a 
total disability rating for compensation based on individual 
unemployability is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


